Citation Nr: 1808313	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

[The issue of whether an increased rating is warranted for the service connected diabetes mellitus will be considered in a separate decision.]


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In July 2016, the Board reopened the previously decided matter of whether service connection is warranted for a psychiatric disorder and remanded the issue for additional development.  This issue is now again before the Board.

In July 2016, the Board also issued a decision on the matters of whether service connection is warranted for upper extremity peripheral neuropathy and whether an increased rating is warranted for diabetes mellitus.  Following this decision, the Veteran filed a July 2016 Motion to Reconsider the denial of an increased rating for diabetes.  

In October 2016, the Board ordered reconsideration of that issue by an expanded panel of the Board as provided by 38 U.S.C. § 7103.  That panel remanded the issue for further development in October 2016.  The issue will be addressed by a panel when ripe for review.  


FINDINGS OF FACT

1.  PTSD has not been present during the pendency of this claim.

2.  The Veteran's diagnosed psychiatric disorder manifested many years after his separation from active service and the evidence does not establish that it is causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran, nor his representative, raised any issues with the duty to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In fact, in November 2017, the Veteran's representative informed the Board that there was no other information or evidence to submit and requested that the Veteran's file be forwarded to the Board for decision as soon as possible.  Thus, the Board is moving forward with the decision on the claim discussed below based upon the evidence currently of record.

Legal Criteria

Generally, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

During the pendency of this claim (effective August 4, 2014), VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). 79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, the Court of Appeals for Veterans Claims, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  For the purposes of establishing the Veteran's diagnosis, both DSM-IV and DSM-V are considered.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability. . . .in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Facts and Analysis

The Board has reviewed the Veteran's claims file for evidence of the presence of a psychiatric disability, to include PTSD, during the pendency of this claim, as well as any evidence of a psychiatric disorder related to the Veteran's active service.  

The Veteran's service treatment records do not show and the Veteran does not claim an initial manifestation of psychiatric symptoms during service.  The February 1972 separation examination report includes no indication of abnormalities and the Report of Medical History completed by the Veteran shows his indication, "I am in good health."  There is no other indication of a history of psychiatric symptoms in service.  

Post service VA treatment records show a July 1981 assessment of anxiety neurosis and a March 1983 report by the Veteran that he feels depressed at times.  A February 1984 VA clinician treating the Veteran for several medical issues noted "Anxiety (old), but having bad dreams."  His plan included "MHC (soon)."  An October 1984 VA note shows the Veteran report of having been nervous and the clinician noted that he looked anxious at the time.  He was again assessed as having anxiety at that time.  

In November 1991, a VA social worker referred the Veteran to the mental health clinic for follow up for generalized anxiety disorder and "? Subcategory of PTSD."  A December 1991 note shows the Veteran was referred for treatment in a VA clinic in his home town.  

A private doctor submitted a statement in December 1991 indicating treatment of the Veteran since 1980 for a lumbar spine disorder.  The physician specifically noted that the Veteran has had lumbar spine pain since this physician has known him, but when later mentioning that the Veteran also has depression, there was no indication of it being such a longstanding condition.  The physician merely stated that the Veteran has depression and insomnia and needs psychiatric care.

In January 1993, the Veteran submitted six lay statements from people who knew him prior to his active service.  Each of these people noted that they did not recall awareness of any issues with the Veteran prior to his active service, but noticing nervousness afterward.

More recent records include VA Mental Health Clinic notes from 2009 and thereafter showing the Veteran was referred by his primary care physician for treatment of panic disorders.  The Veteran's reported history is summarized as including treatment of a panic disorder without agoraphobia for approximately twenty years; thus, dating back to the 1980s.  The Veteran also reported symptoms and residuals of a stroke, which have caused increased irritability and increased depression.  Throughout the record since that time, there is noted diagnoses of an anxiety disorder, depressive disorder and a panic disorder consistently noted as in remission.  2010 and 2011 VA mental health clinic notes show the ongoing diagnosis of adjustment disorder with mixed anxiety and depressed mood; panic disorder without agoraphobia, in remission; and chronic pain disorder due to psychological and general medical conditions.  In April 2012, the Veteran's primary care physician screened the Veteran for signs of PTSD.  The results of this PTSD Screen were negative.  August 2013 VA mental health clinic notes show treatment for depressive disorder and panic disorder, in remission.  Generalized anxiety disorder is also shown.  See November 2013 VA treatment records.  During a July 2014 orthopedic consultation related to his shoulder, the Veteran reported having depression and the physician specifically noted, "No PTSD."  November 2015 VA psychology clinic notes show treatment related to managing low back pain.  Other treatment records show he received care in a VA psychology clinic related to chronic pain syndrome.  See July 2016 VA treatment records.  The most recent VA clinical records before the Board continue to show treatment for depressive disorder, not otherwise specified, and notation of a panic disorder without agoraphobia.  See February 2017 VA treatment records.  The Veteran's clinical records also show prescription of medication for depression and anxiety throughout the pendency of the claim and appeal.  Thus, the clinical records throughout the pendency of the appeal show treatment for a psychiatric disorder other than PTSD, but no treatment for or diagnosis of PTSD.

The Veteran was afforded a VA examination in January 2011.  At this time, the Veteran reported having no history of psychiatric hospitalizations, but receiving brief psychiatric treatment in the 1970s.  There is no evidence of his care in the 1970s in the claims file and the Veteran made no suggestion that this care was during his active service.  He also reported to the examiner a history of treatment for adjustment disorder with mixed anxiety and depression at the VA mental health clinic since 2005, and reported a history of a panic disorder.  The Veteran reported a premilitary history as without any family psychiatric issues or exposure to traumatic stressors.  The Veteran went on to describe his in-service stressors during his tour in Vietnam.  The Board notes that the Veteran's stressors were conceded by VA are not at issue in this appeal.  See September 2010 and November 2012 "PTSD Stressor Specialist Decisions."  The examiner noted in the summary of the mental status examination that the Veteran has a remote history of panic attacks, current symptoms of depression, which the Veteran described as present for many years, and memory loss, which was described as a residual of his stroke.  The examiner summarized the Veteran's symptoms and determined that, while he appeared to meet diagnostic criteria for PTSD, he does not meet the symptom criteria.  The examiner recognized the Veteran's avoidance of war-related television shows or discussions of Vietnam, as well as anger problems and diminished activities, but also noted that the Veteran rarely has nightmares, only has intrusive thoughts every few months, does not describe any triggers, hypervigilance, or any feelings of being detached or estranged from others.  The Veteran's disturbance of sleep and memory impairment were noted to be due to medical problems and not psychiatric problems.  Based upon these findings, the 2011 VA examiner found that a diagnosis of PTSD was not warranted, because while the Veteran meets DSM-IV criteria for PTSD related to Vietnam combat experiences, his symptoms are not sufficient to support the diagnosis.  The examiner recognized the diagnoses of dysthymic disorder, alcohol abuse and a panic disorder without agoraphobia by history.  The examiner suggested that the Veteran's alcohol use may have been a mechanism for coping with his Vietnam experience, but more likely than not was the means of dealing with situation stressors at the time.

In January 2013, another VA clinical psychologist submitted an addendum to the January 2011 VA examination report.  This psychologist was asked to confirm whether there was a diagnosis of PTSD related to the Veteran's claimed stressors.  The psychologist again noted that the Veteran did not receive a diagnosis of PTSD, recognizing the presence of combat trauma in Vietnam, but the absence of adequate PTSD symptoms.  The psychologist went on to state, "Therefore the 'fear of hostile military activity' was not mentioned, and would not be relevant."

Thus, in 2011 and again in 2013, VA clinical psychologists confirmed that while the Veteran met the criteria for PTSD related to the conceded in-service stressors, he did not meet the symptom requirement to establish a diagnosis of the then in place DSM-IV.

The Veteran was afforded another examination in May 2017 in order to assess his mental disorder under the parameters of the DSM-V.  This examiner also found the appropriate diagnosis to be adjustment disorder with mixed anxiety and depressed mood.  This examiner summarized the Veteran's clinical records, which, as noted above, includes treatment for depressive disorder, anxiety and a history of a panic disorder, but no treatment for PTSD.  The examiner recognized the Veteran's ongoing depressed mood, anxiety, sleep impairment and disturbances in motivation in mood and noted that no other symptoms of a psychiatric disorder were present.  The 2017 examiner, the same VA clinical psychologist who completed the 2013 addendum report, concluded that the Veteran does not have PTSD and has never been diagnosed or treated for it.  The examiner confirmed that the DSM-V criteria are met for the adjudgment disorder with mixed anxiety and depressed mood and found these disorders to be associated with the stresses related to the Veteran's health and health care, particularly his chronic pain, limited range of motion and chronic sore throat.  The examiner concluded, based upon these findings and a review of the Veteran's history, that the Veteran's diagnosed psychiatric disorder is less likely than not related to his active military service.

In sum, while in-service stressors are conceded by VA and were considered by VA examiners, there is no diagnosis of PTSD within any post-service clinical records, or by either the 2011 or 2017 examiners utilizing the rating criteria in both DSM-IV and DSM-V.  The record is simply without a diagnosis of PTSD by a competent medical professional.  Again, the threshold requirement for the granting of service connection, including for PTSD, is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of PTSD according to the DSM-IV or DSM-V, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for PTSD is not warranted.

As to an acquired psychiatric disorder, other than PTSD, the Board recognizes the presence of a currently diagnosed disability.  The records during the pendency of the claim include diagnosis of an adjustment disorder with mixed anxiety and depression, depressive disorder and generalized anxiety disorder.  Thus, the question is whether there is evidence to establish a causal relationship between the diagnosed acquired psychiatric disorder and the Veteran's active service.  The Veteran's service treatment records are without any indication of an initial onset of a psychiatric disorder in service.  Symptoms and treatment of a psychiatric disorder are not suggested to have occurred until after service.  The Veteran suggested initial treatment in the 1970s to the VA examiner, and the evidence of record initially shows care in the early 1980s.  There is neither a suggestion by the Veteran, nor evidence within the record, that treatment or symptoms of a psychiatric disorder manifested during his active service.  Further, none of the post-service clinical records or VA examination reports indicate a causal relationship between any post-service diagnosis of a psychiatric disorder and the Veteran's active service.  The Board recognizes the conceded in-service stressful events, as well as the Veteran's childhood friends' statements indicating observations of nervousness after service; however, no competent medical professional has suggested that any post-service depression, anxiety or adjustment disorder is causally connected to the in-service stressors.  

To the extent that the Veteran may believe his psychiatric disorder is related to his active service, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  Likewise, the people who wrote the statements are also not competent to suggest that any observed nervousness was indicative of a psychiatric disorder.  And, a VA examiner who reviewed the Veteran's claims file provided an opinion that the currently diagnosed disorder is not as likely as not causally connected to the Veteran's active service.  Moreover, as noted above, much of the Veteran's psychiatric care has related to depression and pain management associated with non-service-connected medical conditions.  There is simply no competent medical evidence establishing a causal connection between a current psychiatric disorder and the Veteran's active service.  Accordingly, the claim for service connection for an acquired psychiatric disorder, other than PTSD, must also be denied.  

The Board has duly considered the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


